 1
     GREGORY D. WOLFLICK (SBN 108699)
     ADAM N. BOUAYAD (SBN 248087)
 2   WOLFLICK, SIMPSON, KHACHATURIAN & BOUAYAD, APC
 3   130 N. Brand Boulevard, Suite 410
     Glendale, California 91203
 4   Tel: (818) 243-8300; Fax: (818) 243-0122
 5   Email: greg@wolfsim.com; adam@wolfsim.com

 6   DANIEL E. FARRINGTON (pro hac vice)
 7   THE FARRINGTON LAW FIRM, LLC
     7501 Wisconsin Blvd., Suite 1201W
 8   Bethesda, MD 20814
 9   Tel.: (301) 951-1538; Fax: (301) 880-5031
     Email: dfarrington@farringtonlaw.com
10

11   Attorneys for Defendant
     ENVOY AIR INC.
12

13                      UNITED STATES DISTRICT COURT
14                FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                     )
     MASSINISSA AGHER, an              ) Case No. 2:18-cv-06753-R-GJS
16   individual,                       )
17                                     ) FINAL JUDGMENT
                 Plaintiff,            )
18                                     ) Hon. Manuel L. Real
19         vs.                         ) Courtroom: 880
                                       )
20   ENVOY AIR INC., a Delaware        )
21   Corporation, AMERICAN AIRLINES, )
     INC., a Delaware Corporation, and )
22   DOES 1-50, inclusive,             )
23                                     )
           Defendants.                 )
24

25

26

27

28
                                  FINAL JUDGMENT
 1                                   FINAL JUDGMENT
 2

 3          Having granted Defendants American Airlines, Inc. and Envoy Air Inc.’s
 4   (collectively, “Defendants”) Motions to Dismiss (Dkt. No. 31),
 5          THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES that:
 6          1.    Judgment is entered in favor of Defendants against Plaintiff Massinissa
 7   Agher (“Plaintiff”) on all of Plaintiff’s claims.
 8          2.    Plaintiff’s complaint in the above-captioned action is dismissed in its
 9   entirety.
10          3.    Plaintiff shall recover nothing in this action.
11          IT IS SO ORDERED.
12

13
            Dated: January 31, 2019                        __________________________
                                                           Honorable Manuel L. Real
14                                                         U.S. District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             1
                                    FINAL JUDGMENT
